DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
Response to Amendment
2)	Applicant’s amendments to the claims filed 12/16/2020 are accepted. Claims 1, 16, 22, 24-25, and 27 are amended; claims 8-9, 20-21, and 23 are newly cancelled (claims 2, 7, 11-12, 15, and 17-19 are previously cancelled); and claims 28-30 are new.
Response to Arguments
3)	Applicant’s arguments, see page 12, section titled “Objection to the Claims”, filed 12/16/2020, with respect to the claims have been fully considered and are persuasive.  The objection of claim 22 has been withdrawn. 
Applicant’s arguments, see page 13, section titled “Rejection Under 35 U.S.C. § 112” filed 12/16/2020, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1, 3, 8-10, 13-14, 20, and 26-27 has been withdrawn. 


Drawings
4)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Luer-lock syringe tip” and “a first frustoconical opening” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
5)	Claim 3 is objected to because of the following informalities:  
Claim 3, line 2, “withdrawing viscous fluid” should read “withdrawing a viscous fluid” for clarity
Claim 26, line 2, “withdrawing viscous fluid” should read “withdrawing a viscous fluid” for clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8)	Claims 1, 16, and 22, recite the limitations “a syringe having a barrel and a Luer-lock syringe tip”, “the syringe comprising a barrel and a Luer-lock syringe tip”, and “a syringe comprising a barrel and a Luer-lock syringe tip”, respectively, in lines 1-2, line 3, and line 2, respectively. However, the specification does not properly describe the syringe tip of the syringe as being a “Luer-lock” syringe tip. Within the specification, the syringe tip is referred to as having an internal threaded portion (Applicant’s Specification paragraph [0064]); and the connection between the syringe tip and the syringe adapter is referred to has being in the form of a Luer-lock (Applicant’s Specification paragraph [0064]). However, Applicant’s Specification never dictates that the syringe tip itself is specifically a “Luer-lock” syringe tip. Therefore, the introduction of “Luer-lock” syringe tip, first noted in the previously mentioned claims and lines, is considered new matter. Claims 3-6, 10, 13-14, and 24-30 are rejected by virtue of their dependence on claims 1, 16, and 22.
9)	Claims 1, 16, and 22 recite the limitation “a first frustoconical opening” in lines 12, 11, and 10 respectively. However, the specification does not properly describe the opening as “frustoconical”. Within the specification, the opening is referred to as having 
10)	Claims 1, 16, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 16, and 22 recite the limitation “a first frustoconical opening” in lines 12, 11, and 10 respectively. However, it is not clear how one would make an opening “frustoconical”, as “frustoconical” is a 3-dimensional shape. Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know how to make the opening “frustoconical”, as recited in claims 1, 16, and 22. As to the level of one of ordinary skill in the art, one could not make or use the invention as claimed with the provided disclosure. Due to lack of any explanation on determining how to make the opening “frustoconical”, one could not make or use the invention as claimed without undue experimentation. As noted above, Applicant has provided no way to determine how to make the opening “frustoconical”, and therefore the amount of direction provided is insufficient to constitute an enabling disclosure. Due to failure of Applicant to adequately describe the invention, one could have to experiment unduly to teach the claimed result 

11)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12)	Claims 1, 3-6, 10, 13-14, 16, 22, and 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a first frustoconical opening into the chamber” in line 12. However, it is unclear how an opening (essentially a cross-section at the distal end of the chamber defining an entrance) can be characterized as frustoconical (essentially a cone, which is a 3-dimensional shape). Further, it is unclear if Applicant’s intention is to describe the opening itself, or distal end portion of the syringe adapter as a whole – the latter interpretation appearing to be more correct based on Applicant’s Specification and Figs. 16. Therefore, the language “a first frustoconical opening” renders the claim indefinite.

Regarding claim 14, the phrase "at approximately" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 16 recites the limitation “a first frustoconical opening into the chamber” in line 12. However, it is unclear how an opening (essentially a cross-section at the distal end of the chamber defining an entrance) can be characterized as frustoconical (essentially a cone, which is a 3-dimensional shape). Further, it is unclear if Applicant’s intention is to describe the opening itself, or distal end portion of the syringe adapter as a whole – the latter interpretation appearing to be more correct based on Applicant’s Specification and Figs. 16. Therefore, the language “a first frustoconical opening” renders the claim indefinite.
Claim 16 recites the limitation “the withdrawal of the fluid medication” in lines 36-37. However, it is unclear if this limitation is a further recitation of “the withdrawal of a portion of fluid medication” in claim 16, lines 18-19, or is a separate entity. Therefore, the claim is indefinite.
Claim 16 recites the limitation “a subset of the fluid medication withdrawn” in lines 43-44. However, it is unclear if this limitation is a further recitation of “the withdrawal of a portion of fluid medication” in claim 16, lines 18-19, “the withdrawal of the fluid medication” in lines 36-37, or is a separate entity. Therefore, the claim is indefinite.
22 recites the limitation “a first frustoconical opening into the chamber” in line 10. However, it is unclear how an opening (essentially a cross-section at the distal end of the chamber defining an entrance) can be characterized as frustoconical (essentially a cone, which is a 3-dimensional shape). Further, it is unclear if Applicant’s intention is to describe the opening itself, or distal end portion of the syringe adapter as a whole – the latter interpretation appearing to be more correct based on Applicant’s Specification and Figs. 16. Therefore, the language “a first frustoconical opening” renders the claim indefinite.
Claim 26 recite the limitation “the configuration of the syringe” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation “the configuration of the syringe” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-6, 10, 13-14, and 26-28 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.
Claims 24-25 and 30 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 22.
Claim 29 is rejected under 35 U.S.C. 112(b) by virtue of its dependence on claim 16.
Claim Rejections - 35 USC § 103
13)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
14)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15)	Claims 1, 3, 10, 13, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Felix-Faure et al. (U.S. PGPUB 20130178806), hereinafter Felix-Faure in view of Mantell (U.S. PGPUB 20060271015), hereinafter Mantell.
	Regarding claim 1, Felix-Faure teaches a syringe adapter (Fig. 7; 20) for use with a syringe having a barrel and a Luer-lock syringe tip (Examiner nots that the syringe and limitations further defining the syringe are not positively claimed, and therefore the capability of the syringe adapter taught by Felix-Faure to be used with such a syringe is acceptable for rejection), the Luer-lock syringe tip located at a distal end of the syringe and having a syringe tip opening in a protrusion extending distally therefrom (Luer-lock syringe tip is perfectly capable of being located at a distal end of the syringe and having a syringe tip opening in a protrusion extending distally therefore, see Fig. 7), the Luer-lock syringe tip configured with an internal threaded portion for threadably connecting a needle thereto and the syringe tip providing entry into the barrel (Luer-lock syringe tip is perfectly capable of being configured with an internal threaded portion for threadably connecting a needle thereto and the syringe tip opening providing entry into the barrel, see Fig. 7), the syringe adapter configured for threadably connecting thereto a needle 


    PNG
    media_image1.png
    326
    393
    media_image1.png
    Greyscale

Annotated Fig. 7

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamber of the syringe adapter to be frustoconical, and the inner diameter of the first opening of Felix-Faure to be approximately 0.10 inches, as taught by Mantell, as doing so is known within the art (Mantell, Fig. 4; Paragraph [0047]). In addition, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the syringe adapter of Felix-Faure would not operate differently with the claimed diameter and the syringe adapter would function appropriately having the claimed diameter.
	Regarding claim 3, Felix-Faure in view of Mantell teaches the syringe adapter according to claim 1, wherein the inner diameter of the first opening enables withdrawing a viscous fluid medication from a container, into the chamber and then through the second opening and the syringe tip opening into the barrel along the fluid communication path [Felix-Faure, Paragraph 0054], the viscous fluid medication having a viscosity of between about 50 centipoise units and about 350 centipoise units when a temperature of the fluid medication is at least 5 degrees Celsius (fluid medication is not 
	Regarding claim 10, Felix-Faure in view of Mantell teaches the syringe adapter according to claim 1. Mantell further teaches wherein a sidewall is approximately 0.05 inches in thickness at the distal end (Examiner interprets 0.016 inches as “approximately” 0.05 inches) [Paragraph 0046]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the sidewall of Felix-Faure to incorporate the teachings of Mantell to incorporate being approximately 0.05 inches in thickness at the distal end because this thickness is known to be the thickness used in standard Luer adapters [Paragraph 0046]. Additionally, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the syringe adapter of Felix-Faure would not operate differently with the claimed thickness and the syringe adapter would function appropriately having the claimed thickness.
	Regarding claim 13, Felix Faure in view of Mantell teaches the syringe adapter according to claim 1, wherein a shape of the chamber is generally conical (as shown in Fig. 4, Mantell).

	Regarding claim 28, Felix-Faure in view of Mantell teaches the syringe adapter according to claim 1, wherein the inner diameter is at least 0.094 inches (Mantell [Paragraph 0047]).
Examiner’s Note
16)	Let it stand on the record that Examiner notes there is no prior art rejection claims 4-6, 16, 22, 24-27, and 29-30. However, this does not stand as an admission of Allowability. Examiner will reconsider the prior art after Applicant’s response resolving the 35 U.S.C. 112(a) rejections of claims 16 and 22, as written within this current Office Action.
Conclusion
17)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783